Two years ago, I addressed the General Assembly for the first time as King of Spain (see A/69/PV.6). I feel at present the same honour and the same responsibility as I did on that occasion, because the United Nations is the universal forum for peace and progress for humankind, the place where we must secure the future of our planet.
That is how the Spanish people understand the demands on us. Today, we cannot disappoint the billions of people who, like Spanish society, believe in the purposes, principles and values of the 1945 San Francisco Charter and of the 2015 Declaration on the occasion of the seventieth anniversary of the United Nations that Spain helped to promote in defence of what the United Nations represents. With that Declaration, we wanted to tell the world that the Charter was not simply a beacon that lit the dark times of the past, but that it also illuminates our present and our future. For it is the beacon to which the children in refugee camps direct their eyes, as do the mothers who protect their children while crossing the Mediterranean — a plight which deeply moves us. It is the hope for those who have lost loved ones owing to natural disasters or hunger, those who defend human rights and common human dignity, and those who are persecuted as victims of terrorism in all its despicable forms. It is also the inspiration for the 2030 Agenda for Sustainable Development, to which we have all committed ourselves with a view to putting an end to hunger and extreme poverty and to designing a model for development that is sustainable in the course of a generation.
For Spain, the 2030 Agenda is a source of inspiration for our domestic and foreign actions. We must fight inequality and work towards an economic model that fosters shared prosperity and provides employment opportunities for young people and, in general, for all those who have suffered most from the impact of the crisis in recent years. No one should be left behind because of what we do or fail to do.
In order to advance the cause that concerns us all, combating the effects of climate change is critical. I am pleased to underline that, nearly a year ago in Paris, we were able to reach a crucial agreement in this matter. Our compliance is an unavoidable priority for us all, and one on which we will be called to account by present and future generations. The upcoming twenty-second session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Morocco, will offer an excellent opportunity to further strengthen our commitment.
Finally, the Charter today serves as a beacon for Colombia. The Spanish people welcome the peace agreement reached in that beloved country, which has the strong support of our Government on both the bilateral and the multilateral level. Our Congress of Deputies has unanimously supported it. Spain will stand beside the Colombian people so that they can achieve the fruits of peace for all Colombians, who will have the last word in the plebiscite scheduled for 2 October.
The European, Ibero-American and Mediterranean dimensions that constitute the identity of the Spanish people testify to our universal vocation. We are amon the countries that have had the greatest impact on history, and we are proud of our substantial contribution to the common heritage of humankind.
This year, we celebrate the 400th anniversary of the death of Cervantes, a universally acknowledged literary genius, who was able to convey his belief that portraying a noble and generous spirit is the best way to live in the world. For us, the children of Cervantes, knowing how to live means, above all else, knowing how to live with others. When we coexist in a democratic framework that safeguards our hard-won rights and freedoms, together with our respect for our diversity, that is when we give the best of ourselves and contribute in more and better ways to the peace, security and prosperity of the international community, as we will continue to do.
All advanced democracies, such as ours, go through difficult times at some point in their history. But they come through them thanks to the strength and unity of their societies, the robustness of their institutions and the effectiveness of their system of freedoms, and thanks to the firm belief that differences must be resolved in accordance with rules that have been laid down. In recent decades, the Spanish people have, with a constructive spirit, demonstrated that they have embraced the values of dialogue, commitment, sense of duty and solidarity. Those are the values that transform nations into models for freedom around the world and promote the progress and well-being of their citizens.
Spaniards have always come through difficult times, even after being hit by a severe global economic crisis, during which our society showed an enormous capacity to overcome adversity. We must continue to drive and reinforce the recovery on a firm, broad- based foundation, as well as to safeguard and improve the welfare state and a model of genuinely sustainable growth, diversifying our foreign presence and, above all, giving special attention to those who have suffered most and who continue to suffer the repercussions of the recession.
The Kingdom of Spain’s membership in the Security Council during the 2015-2016 biennium shows that our country is shouldering its responsibilities, meeting its commitments and participating constructively in the quest for solutions to the problems we face today, such as the large movements of people that are a shocking sign of our times and are being given special attention during a week of ministerial meetings. Spain is on the homestretch of its mandate in the Security Council and is working with determination, accountability and transparency, guided by the desire to make acceptable and effective commitments to prevent conflicts and resolve existing ones We have spearheaded efforts in the humanitarian field and are encouraging the increased participation of women in both conflict prevention and peacebuilding, thereby combating gross violations and abuses of their freedom and dignity. In the immediate future and within the framework of an open and inclusive process, we will seek the adoption of a resolution to prevent non-State actors and terrorists from having access to weapons — especially those with mass destruction capabilities that increase their ability to carry out assaults or attacks. We will also attempt to move forward international judicial cooperation against terrorism and step up measures against sexual violence in conflict.
During this period in the Security Council, we have faced crises every day that stir our conscience and about which, despite much frustration, we refuse to become apathetic. Five and a half years of conflict in Syria have led to the death of more than 300,000 people, brought about the forced disappearance of more than half of Syria’s people and divided the country, leaving it at serious risk of irreversible fragmentation. The stability of the entire region has been threatened, especially that of neighbouring nations, whose generosity in hosting Syrian refugees should be acknowledged. We regret the breach of the ceasefire agreement, and we express our sympathy for the victims, especially those who were humanitarian workers. We hope and call for another cessation of hostilities. In that context, Spain is working to improve humanitarian assistance. There is no military solution to the conflict, and the political solution must preserve the unity of the country in an inclusive, democratic framework.
Iraq suffers the ravages of terrorism at the hands of Da’esh, which is already retreating thanks to the perseverance of the Iraqi Government and the support of an international coalition, of which Spain is a member. I reiterate our full support for the Government of Iraq in its efforts to build a democratic country in which members of all religious faiths and ethnicities can coexist and where human rights and the principle of territorial integrity are respected. Moreover, we are not giving up on any other seemingly deadlocked situation, whether in Yemen, Libya or Afghanistan.
Spain supports United Nations efforts for a just, lasting and mutually acceptable political solution that would allow for the self-determination of the people of Western Sahara on terms compatible with the purposes and principles of the Charter of the United Nations. In April, the Security Council renewed the mandate of the United Nations Mission for the Referendum in Western Sahara for one year. In that regard, Spain welcomes the restoration of the Mission’s capabilities, in line with Security Council resolution 2285 (2016). We encourage the parties to resume their dialogue with a view to finally resolving that dispute.
Spain has consolidated its relations with the African continent, whose strength and dynamism we commend and to which we are giving special and preferential treatment. We are following with concern the developments in the conflicts in South Sudan, Mali, Somalia and the Central African Republic. Spanish military operations have been deployed in those three countries in the framework of European Union operations, as well as in the various United Nations missions throughout the world.
In mentioning them here, I wish to pay tribute to all the Blue Helmets who are working to achieve peace in those missions, sometimes at the cost of their lives. Here, it would be only right to acknowledge the work of the African Union and subregional organizations that also make an extraordinary contribution to maintaining peace on the continent — an achievement in which Spain will continue to play an active part.
On a map of the world where shadows abound, hope also exists. Spain welcomed the agreement on the Iranian nuclear programme and also commends Iran’s verification of compliance with the conditions to end the sanctions regime and open the door to a new trade regime with fixed restrictions. Our country is engaging in rigorous coordination efforts to assess trade requests.
Few pieces of news would be more encouraging than the announcement of the resumption of peace talks between Israel and Palestine. Spain supports the holding of an international conference to help encourage the negotiating parties in the course of this year, which marks 25 years since the Madrid Conference. The two- State solution, with mutually agreed upon and secure borders, is the only way to achieve a fair and lasting peace. Denial and confrontation between communities must lead the way to peaceful coexistence. In that context, Spain will promote initiatives to encourage harmony among the civil societies of both parties.
Two and a half years ago, on our continent, Ukraine’s sovereignty, independence and territorial integrity were violated. The European Union, Ukraine and Russia must be able to steer a course that will benefit us all in terms of European security and prosperity, on terms that respect the principles of international law and the values of democracy.
We follow with great concern the serious and repeated violations of the non-proliferation regime by the Democratic People’s Republic of Korea. We call on them to focus their efforts on a genuine search for a climate of understanding and dialogue with the international community.
As for the European Union, the great project of coexistence is now at a major crossroads. As Jean Monnet indicated, the European project is not a given; it is something we have to create every day, on the basis of a community of both interests and people. The European Union is an act of resolve, of trust in the ability of our peoples to overcome past mistakes and not repeat them. Its sustainability and strengthening are key to peace and prosperity on our continent and are enormously positive factors, both as an example and because of the deployment of capabilitities that can benefit the United Nations as a whole. No one would gain if it were to become paralysed or fail.
We Spaniards are proud of belonging to the European Union, from which we have obtained undeniable benefits and to which we have made important contributions, including a number of sacrifices when these were necessary for the common good of Europe. In the current circumstances, we are ready to continue in the vanguard of the European Union’s growth in all areas.
As Spain has always done from this rostrum, let me say that Gibraltar is the only remaining colony in Europe. In compliance with the United Nations mandate, I invite the United Kingdom to put an end that anachronism by an agreed solution between our two countries that restores the territorial integrity of Spain and benefits the population of the colony and the Gibraltar region.
This year is the last in the mandate of Secretary- General Ban Ki-moon. I would like to thank him on behalf of Spain for his outstanding service and to express my personal gratitude and appreciation. Spain welcomes the criteria of transparency and participation that are to guide us in selecting his successor. I trust that we will be able to make the best possible choice.
Spain is a candidate for the Human Rights Council for the 2018-2020 period. I ask for the General Assembly’s support for its candidature. The promotion and defence of human rights are a hallmark of our foreign policy. We are particularly committed to promoting gender equality, the right to drinking water and sanitation, the rights of people with disabilities and the fight against racism, xenophobia and hate crimes.
The United Nations has in Spain a Member that is committed to the values embodied in this Organization. We know that they rely on us to deal with the main challenges of today. We do this in the spirit of Don Quixote and the loyalty of Sancho Panza. As our universal classic tells us, “everyone is the architect of his own fortune”. We Spaniards want to be the architects of a United Nations where fairness, happiness, the attainment of human rights and respect for human dignity will prevail at all times.
